DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 238 and 1100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0096] of the originally-filed specification, the recitation of “Referring to claim 9” is not accurate as Fig. 9 does not show attachment portion 2X, window portion 23, hole 2H, interlock pin 33 of the paragraph.  Fig. 10 is suggested.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “input unit” and “treatment control unit” in claim 1; “notification unit” in claim 6; “input unit” and “notification unit” in claim 9; and “input unit”, “determination unit” and “instruction unit” in claim 10 .
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to paragraph [0084] of the instant specification, these functions can be realized by the processor of the electrical treatment device executing a program stored in memory, or, one or more or all of the functions may be realized by hardware.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0163444 to Ingvarsson et al (hereinafter referred to as “Ingvarsson”) in view of Japanese patent document 2016-214377 A (hereinafter referred to as “JP ‘377”).
Referring to claim 1, Ingvarsson discloses an electrical treatment device (e.g., title and abstract), comprising: an input unit (e.g., paragraph [0050]: user can select 
Ingvarsson differs from the claimed invention in that the input device is not expressly disclosed as being configured to receive an input of body information relating to a body of a user and that the treatment control unit is configured to control a voltage applied to a plurality of electrodes.  However, JP ‘377 teaches, in a related art: walking speed estimation and electrostimulation device, an input unit for inputting biological information of a user (e.g., paragraph [3] of JP ’377 English translation and Figs. 5 and 7, operation unit 31 includes information input unit 31B) where the calculation unit 43 repeatedly calculates the walking speed based on the angular velocity information, the stored biological information , and a second relational expression (7th-8th paragraphs after “(Embodiment 2)” and paragraph after “[Appendix 2]” in JP ‘377 English translation and second relational expression [2] is on page 9 of JP ‘377). JP ‘377 further teaches that a voltage control unit controls the electrical stimulation based on the walking speed calculated by the walking speed estimation device that also depends on the user’s biological information (e.g. paragraph [6] of the JP ‘377 English translation) and that the effect of the electrical stimulation can be enhanced when it is applied to the knee region according to the load applied to the knee region (e.g., paragraphs [0081]-[0084] of JP ‘377 and the corresponding paragraphs of the JP ‘377 English translation beginning with “With reference to Fig. 7 and Fig. 8” and ending with the paragraph beginning with “(7)”). Accordingly, one of ordinary skill in the art would have recognized the benefits of an input device for inputting body information relating to a body of a user and calculating the walking speed or walking performance based on the biological information of the 
With respect to claim 6, Ingvarsson in view of JP ’377 teaches the electrical treatment device according to claim 1, further comprising a notification unit configured to provide a notification on a walking state appropriate for the user on the basis of the load and the walking performance (e.g., 4th paragraph after “(Embodiment 1”) of the JP ‘377 English translation). Accordingly, one of ordinary skill in the art would have recognized the benefits of a notification unit to display the output of the walking state appropriate for the user on the basis of the load and the walking performance in view of the teachings of JP ‘377. Consequently, one of ordinary skill in the art would have further modified the device of Ingvarsson in view of JP ‘377 to have a notification unit as taught by JP ‘377 to output the calculated walking speed/walking performance, and because the combination would have yielded predictable results.
As to claims 7 and 8, Ingvarsson in view of JP ’377 teaches the electrical treatment device according to claim 6, wherein when the load is less than a first threshold and the walking performance is equal to or greater than a first performance threshold, the notification unit is capable of providing a notification on information 
Regarding claim 9, Ingvarsson discloses an electronic device (e.g., title and abstract), comprising: an input unit (e.g., paragraph [0050]: user can select different levels of electrical stimulation and thus provides an input to the controller/processor)a load calculation unit configured to calculate a load on a knee region of the user on the basis of sensor information and the body information (e.g., paragraphs [0018], [0021], [0045]: brace 10 applies a load to the knee, which the quadriceps resists and the used can strengthen the quadriceps when an electrical signal activates certain muscle groups; and paragraphs [0065]-[0066]: load sensors and sensors that measure vertical pressure), the sensor information being detected by one or more sensors attached to the knee region of the user (e.g., Fig. 2,18, 20 and paragraph [0043]; and Fig. 5, 76, 78 and paragraph [0054]); and a walking performance calculation unit configured to calculate a walking performance of the user on the basis of at least acceleration information detected by an acceleration sensor (e.g., paragraph [0021]: accelerometers and sensors may sample joint motion by identifying specific joint motion events or walking performance), the acceleration sensor being one of the one or more sensors(e.g., paragraphs [0021], [0043] and [0065]).

th-8th paragraphs after “(Embodiment 2)” and paragraph after “[Appendix 2]” in JP ‘377 English translation and second relational expression [2] is on page 9 of JP ‘377). JP ‘377 further teaches a notification unit configured to provide a notification on a walking state appropriate for the user on the basis of the load and the walking performance (e.g., 4th paragraph after “(Embodiment 1”) of the JP ‘377 English translation). Accordingly, one of ordinary skill in the art would have recognized the benefits of an input device for inputting body information relating to a body of a user and calculating the walking speed or walking performance based on the biological information of the user, the load, and the accelerometer/angular velocity sensor and a notification unit configured to provide a notification on a walking state appropriate for the user on the basis of the load and the walking performance in view of the teachings of JP 
Referring to claim 10, Ingvarsson discloses a terminal device (e.g., title and abstract), comprising: an input unit (e.g., paragraph [0050]: user can select different levels of electrical stimulation and thus provides an input to the controller/processor); a load calculation unit configured to calculate a load on a knee region of the user on the basis of sensor information and the body information (e.g., paragraphs [0018], [0021], [0045]: brace 10 applies a load to the knee, which the quadriceps resists and the used can strengthen the quadriceps when an electrical signal activates certain muscle groups; and paragraphs [0065]-[0066]: load sensors and sensors that measure vertical pressure), the sensor information being detected by one or more sensors attached to the knee region of the user (e.g., Fig. 2,18, 20 and paragraph [0043]; and Fig. 5, 76, 78 and paragraph [0054]); a walking performance calculation unit configured to calculate a walking performance of the user on the basis of at least acceleration information detected by an acceleration sensor, the acceleration sensor being one of the one or more sensors (e.g., paragraph [0021]: accelerometers and sensors may sample joint motion by identifying specific joint motion events or walking performance); a 
Ingvarsson differs from the claimed invention in that the input device is not expressly disclosed as being configured to receive an input of body information relating to a body of a user and that the instruction unit is configured to control a voltage applied to a plurality of electrodes.  However, JP ‘377 teaches, in a related art: walking speed estimation and electrostimulation device, an input unit for inputting biological information of a user (e.g., paragraph [3] of JP ’377 English translation and Figs. 5 and 7, operation unit 31 includes information input unit 31B) where the calculation unit 43 repeatedly calculates the walking speed based on the angular velocity information, the stored biological information, and a second relational expression {pages 6-7 [7th-8th paragraphs .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ingvarsson in view of JP ‘377 as applied to claim 1 above, and further in view of WO 2014/171547 (hereinafter referred to as “WO ‘547”).
Ingvarsson in view of JP ‘377 teaches the electrical treatment device according to claim 1, wherein the body information is configured to comprise pain information indicating an amount of pain in the knee region of the user (e.g., paragraphs [0017] and [0026] of Ingvarsson: reduces pain via electrical stimulation; and paragraph [0059] of Ingvarsson: users having more pain require a higher level of stimulation during gait than users with less pain implies that the control unit is provided with pain information to program the stimulation intensity); and the walking performance calculation unit is configured to calculate a walking speed on the basis of the acceleration information (e.g., paragraph [0058] of Ingvarsson: accelerometer detects changes in gait speed and thus calculates gait speed in order to detect changes in the speed) and calculates a walking performance of the user on the basis of the walking speed and the pain information (e.g., paragraphs [0017] and [0058] of Ingvarsson.
Ingvarsson in view of JP ‘377 differs from the claimed invention in that a walking speed ratio is not expressly taught to calculate a walking performance of the user with the walking speed and the pain information. However, WO ‘547 teaches, in a related art: walking test device, that the fatigue level of the patient is determined by the ratio of the walking speed at the start of the test and at the end of the test (e.g., page 18, lines 33-39 of the WO ‘547 English translation). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the fatigue level of the patient can be quantified by the change in walking speeds in view of the .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ingvarsson in view of JP ‘377 as applied to claim 1 above, and further in view of JP 2016/034328 (hereinafter referred to as “JP ‘328”).
Ingvarsson in view of JP ‘377 teaches the electrical treatment device according to claim 1, wherein the sensor information is configured to further comprise angular velocity information detected by an angular velocity sensor, the angular velocity sensor being one of the one or more sensors (e.g., paragraph [0066] of Ingvarsson: sensor module may include a gyroscope to measure angular speed); and the load calculation unit is configured to calculate a joint twist of the knee region using the angular velocity information (e.g., paragraph [0021] of Ingvarsson: accelerometers and sensors (for displacement, force and angle) sample joint motion and identify joint motion events …); but does not expressly teach that the body information is configured to comprise a weight and an age of the user; and the load calculation unit calculates a load on the knee region of the user on the basis of the weight, the age, and the joint twist of the knee region.
However, JP ‘328, in a related art: electro-stimulator, teaches that the intensity of the electrical stimulation can be adjusted based on the biological information that .

Allowable Subject Matter
Claims 3-4 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
French patent publication no. 3056114 is directed to a stimulation device for activation of at least one muscle where the stimulation intensity is increased or decreased based on a threshold value, but does not consider the load on a knee region and the walking performance to increase or decrease the intensity value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792